


EXHIBIT 10.24


FORM OF
PLATFORM SPECIALTY PRODUCTS CORPORATION
LONG TERM CASH BONUS AWARD
FOR
________________________________


1.Long Term Cash Bonus Award. Platform Specialty Products Corporation (the
“Company”) hereby grants, as of _________________ (the “Date of Grant”), to
__________________(the “Recipient”), the right to receive upon vesting as
provided for herein, a gross cash payment equal to USD____________(USD$_______),
from which amount appropriate taxes and withholding will be deducted (the
“Bonus”). The Bonus shall be subject to the terms, provisions and restrictions
set forth in this Agreement. As a condition to entering into this Agreement, and
to the issuance of any Bonus, the Recipient agrees to be bound by all of the
terms and conditions herein.


2.
Vesting of Bonus.



(a)General Vesting. Except as provided in Section 3 of this Agreement, sixty
percent (60%) of the Bonus shall vest on (the “First Vesting Date”) the date on
which the Company files its financial statements on Form 10-K for the year ended
December 31, 2017 (the “First Measurement Year”), if and only if the
Compensation Committee of the Company’s Board of Directors (the “Committee”)
determines that the Company’s EBITDA generated solely by the Company’s
agricultural chemicals business for the single Measurement Year equals or
exceeds $575,000,000 (the “First EBITDA Target”). Except as provided in Section
3 of this Agreement, forty percent (40%) of the Bonus shall vest on (the “Second
Vesting Date”) the date on which the Company files its financial statements on
Form 10-K for the year ended December 31, 2019 (the “Second Measurement Year”),
if and only if the Compensation Committee of the Company’s Board of Directors
(the “Committee”) determines that the Company’s EBITDA generated solely by the
Company’s agricultural chemicals business for the single Measurement Year equals
or exceeds $575,000,000 (the “Second EBITDA Target”). Notwithstanding the
foregoing, if the First EBITDA Target is missed in the First Measurement Year
but the Second EBITDA Target is achieved in the Second Measurement Year, then
one hundred percent (100%) of the Bonus shall vest. Thus vesting of the Bonus
will depend on both time and the Company’s achievement of the specified EBITDA
TARGET for the specified year. Only EBITDA generated by the Company’s
agricultural chemicals business, consisting of the businesses acquired from
Chemtura Corporation, Agriphar and Arysta, in the single Measurement Year shall
be considered in determining whether the EBITDA Target is achieved. The
Committee shall have plenary discretion in determining the components and
accounting principles that are considered in calculating the applicable EBITDA.
Any vested Bonus will only be paid within ninety (90) days after the end of the
Second Measurement Year. The First EBITDA Target and the Second EBITDA Target
are generically collectively referred to as the EBITDA Target. The First Vesting
Date and the Second Vesting Date are generically collectively referred to as the
Vesting Date.


(b)Adjustments to Goals and Targets.


If, during the vesting period (i.e. the time between the effective date and the
vesting date), the Company or any of its Related Entities consummates (whether
by merger, recapitalization, consolidation, stock purchase, asset purchase or
otherwise) either an acquisition of any other company or business or a
disposition of any material portion of the Company’s assets, in each case, out
of the ordinary course of business, (an “Acquired/Disposed Business”), the
Committee may determine, in it sole discretion, to adjust the EBITDA Target to
account for the relative impact of the Acquired/Disposed Business.
Notwithstanding the foregoing, if the Committee does not determine to adjust the
EBITDA Target, the results of operations of the Acquired/Disposed Business shall
be excluded from the determination of EBITDA and the EBITDA Target shall not be
adjusted. Adjustments that may




--------------------------------------------------------------------------------




be made by the Committee pursuant to this Agreement shall be permitted unless
expressly prohibited or unless they may cause the Bonus to not satisfy the
performance- based exception to Section 162(m) of the Code.


3.
Forfeiture of Bonus.



If the Recipient does not remain continuously actively employed by the Company
for any reason prior to the Vesting Date, the Bonus granted hereunder shall be
forfeited immediately upon such lapse in or termination of active service
without recompense to or recourse by the Recipient. Without limiting the
foregoing provision, the Bonus will be forfeited without recompense to or
recourse by the Recipient, if the Recipient’s active employment with the Company
is terminated or lapses at any point prior to the Vesting Date for any reason,
including without limitation death, disability, voluntary termination, and
involuntary termination (with or without cause).


The Committee shall have the power and authority to enforce on behalf of the
Company any rights of the Company under this Agreement in the event of the
Recipient’s forfeiture of the Bonus pursuant to this Section 3.
4.Settlement of the Bonus. The Company shall settle the Bonus as soon as
practicable on or after the Vesting Date, but in no event later than the 15th
day of the third month following the last day of the calendar year in which the
Vesting Date occurs.


5.Transferability. The Bonus is not transferable. The terms of this Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Recipient. For purposes of this Agreement, “Transfer” shall mean
any sale, transfer, encumbrance, gift, donation, assignment, pledge,
hypothecation, or other disposition, whether similar or dissimilar to those
previously enumerated, whether voluntary or involuntary, and including, but not
limited to, any disposition by operation of law, by court order, by judicial
process, or by foreclosure, levy or attachment.


6.
Tax Matters.



(a)    Withholding. As a condition to the Company’s obligations with respect to
the Bonus hereunder, the Recipient shall make arrangements satisfactory to the
Company to pay to the Company any federal, state or local taxes of any kind
required to be withheld with respect to the Bonus. If the Recipient shall fail
to make the tax payments as are required, the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Recipient any federal, state or local taxes of any kind
required by law to be withheld with respect to such Bonus.
(b)    Recipient’s Responsibilities for Tax Consequences. The tax consequences
to the Recipient (including without limitation federal, state, local and foreign
income tax consequences) with respect to the Bonus (including without limitation
the grant, vesting and/or delivery thereof) are the sole responsibility of the
Recipient. The Recipient shall consult with his or her own personal
accountant(s) and/or tax advisor(s) regarding these matters and the Recipient’s
filing, withholding and payment (or tax liability) obligations.
7.Amendment, Modification & Assignment. This Agreement may only be modified or
amended in a writing signed by the parties hereto. No promises, assurances,
commitments, agreements, undertakings or representations, whether oral, written,
electronic or otherwise, and whether express or implied, with respect to the
subject matter hereof, have been made by either party which are not set forth
expressly in this Agreement. Unless otherwise consented to in writing by the
Company, in its sole discretion, this Agreement (and Recipient’s rights
hereunder) may not be assigned, and the obligations of Recipient hereunder may
not be delegated, in whole or in part. The rights and obligations created
hereunder shall be binding on the Recipient and his heirs and legal
representatives and on the successors and assigns of the Company.


8.Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances,




--------------------------------------------------------------------------------




commitments, agreements, undertakings or representations, whether oral, written,
electronic or otherwise, and whether express or implied, which may relate to the
subject matter hereof in any way.


9.
Miscellaneous.



(a)No Right to (Continued) Employment or Service. This Agreement and the grant
of Bonus hereunder shall not confer, or be construed to confer, upon the
Recipient any right to employment or service, or continued employment or
service, with the Company or any Related Entity.


(b)No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company or any Related Entity from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.


(c)Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of Bonus hereunder, such provision shall be
stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).


(d)No Trust or Fund Created. Neither this Agreement nor the grant of Bonus
hereunder shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any Related Entity and
the Recipient or any other person. To the extent that the Recipient or any other
person acquires a right to receive payments from the Company or any Related
Entity pursuant to this Agreement, such right shall be no greater than the right
of any unsecured general creditor of the Company.


(e)Law Governing. This Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Delaware (without reference
to the conflict of laws rules or principles thereof).


(f)Interpretation. The Recipient accepts this award of Bonus subject to all of
the terms, provisions and restrictions of this Agreement. The undersigned
Recipient hereby accepts as binding, conclusive and final all decisions or
interpretations of the Board or the Committee upon any questions arising under
this Agreement.


(g)Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.


(h)Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Secretary at 245 Freight Street, Waterbury,
Connecticut 06702, or if the Company should move its principal office, to such
principal office, and, in the case of the Recipient, to the Recipient’s last
permanent address as shown on the Company’s records, subject to the right of
either party to designate some other address at any time hereafter in a notice
satisfying the requirements of this Section.


(i)Compliance with Section 409A


(i)General. It is the intention of both the Company and the Recipient that the
benefits and rights to which the Recipient could be entitled pursuant to this
Agreement either comply with or fall within an exception to Section 409A of the
Code and the Treasury Regulations and other guidance promulgated or issued
thereunder (“Section 409A”), to the extent that the requirements of Section 409A
are applicable thereto, and the provisions of this Agreement shall be construed
in a manner consistent with that intention.






--------------------------------------------------------------------------------




(ii)No Representations as to Section 409A Compliance. Notwithstanding the
foregoing, the Company does not make any representation to the Recipient that
the shares of RSUs awarded pursuant to this Agreement are exempt from, or
satisfy, the requirements of Section 409A, and the Company shall have no
liability or other obligation to indemnify or hold harmless the Recipient or any
Beneficiary for any tax, additional tax, interest or penalties that the
Recipient or any Beneficiary may incur in the event that any provision of this
Agreement, or any amendment or modification thereof or any other action taken
with respect thereto is deemed to violate any of the requirements of Section
409A.


(iii)No Acceleration of Payments. Neither the Company nor the Recipient,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.


(j)Non-Waiver of Breach. The waiver by any party hereto of the other party's
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.


(k)Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.


(l)Clawback of Benefits. The Company may (i) cause the cancellation of the
Bonus, (ii) require reimbursement of any benefit conferred under the Bonus to
the Recipient or Beneficiary, and (iii) effect any other right of recoupment of
equity or other compensation in accordance with any Company policies that
currently exist or that may from time to time be adopted or modified in the
future by the Company and/or applicable law (each, a “Clawback Policy”). In
addition, the Recipient may be required to repay to the Company certain
previously paid compensation in accordance with any Clawback Policy. By
accepting this Award, the Recipient agrees to be bound by any existing or future
Clawback Policy adopted by the Company, or any amendments that may from time to
time be made to the Clawback Policy in the future by the Company in its
discretion (including without limitation any Clawback Policy adopted or amended
to comply with applicable laws or stock exchange requirements) and further
agrees that all of the Recipient’s Award Agreements may be unilaterally amended
by the Company, without the Recipient’s consent, to the extent that the Company
in its discretion determines to be necessary or appropriate to comply with any
Clawback Policy.




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the ___
day of _______________.
COMPANY:
PLATFORM SPECIALTY PRODUCTS CORPORATION, a Delaware corporation
By: _______________________________    
Name:
Title:
The Recipient agrees to be bound by and comply with the terms of this Agreement.
The Recipient represents that he or she has had an opportunity to obtain the
advice of counsel prior to executing this Agreement.




--------------------------------------------------------------------------------




Dated:______________________________        RECIPIENT:
__________________________________
        






